In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00458-CR
                                __________________

                     SHERMAN RAY MARTIN III, Appellant

                                           V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

            On Appeal from the County Court of Law No. 3
                      Jefferson County, Texas
                       Trial Cause No. 321528
__________________________________________________________________

                           MEMORANDUM OPINION

       A person is guilty of resisting arrest if he intentionally prevents or obstructs a

person whom he knows to be a peace officer from affecting an arrest by using force

against the officer. 1 In a trial, the jury convicted Sherman Ray Martin III of resisting

arrest. 2 Martin appealed. On appeal, Martin filed a brief and argues the evidence is



       1Tex. Penal   Code Ann. § 38.03.
       2The   State charged Martin with a Class A misdemeanor. See id. § 38.03(c)-
(d).
                                           1
insufficient to support his conviction. We conclude the evidence in Martin’s trial,

viewed in the light that favors the jury’s verdict, supports his conviction.

                                     Background

      We review the background facts in the light most favorable to the jury’s

verdict. 3 In 2019, the State charged Martin with resisting arrest. 4 Martin pleaded not

guilty. Four witnesses testified at Martin’s trial, all police officers: (1) the officer

who arrested Martin, Lieutenant James Sliger; (2) Lieutenant Kenny Spitzer; (3)

Officer Daniel McCauley; and (4) Detective Aaron Lewallen. Of these, Lieutenant

Sliger was the only witness who testified about why force was needed to accomplish

Martin’s arrest; the other officers were not present when Martin’s arrest occurred.

      When he testified, Lieutenant Sliger, an employee of the Beaumont Police

Department, explained he was on his way to work when he noticed Martin, who was

driving a truck, speeding in a school zone. Lieutenant Sliger stopped Martin by

activating the emergency lights on his unmarked Fork Explorer. While in uniform,

Lieutenant Sliger approached the driver’s window of Martin’s truck, but noticed

Martin had lowered his window only by about “five inches[.]” When Lieutenant

Sliger told Martin to lower it more, Martin refused; instead, with his right hand,



      3Jacksonv. Virginia, 443 U.S. 307, 319 (1979); see also Brooks v. State, 323
S.W.3d 893, 894-95 (Tex. Crim. App. 2010).
     4See Tex. Penal Code Ann. § 38.03(a).

                                       2
Martin reached toward the truck’s center console. Lieutenant Sliger opened the

driver’s door. He instructed Martin to exit the truck. Martin refused. In response,

Lieutenant Sliger grabbed Martin and removed him from the truck, holding Martin

by his left wrist. According to Lieutenant Sliger, he “didn’t know whether [Martin]

was going to flee in the vehicle to hide some contraband, retrieve a weapon, so I

needed him out into an environment that I could make sure he was safe, pat him

down, for me and for him.”

      Even so, Martin continued to resist Lieutenant Sliger’s efforts to detain and

question him. According to Lieutenant Sliger, Martin refused to face his truck, and

he refused to place his hands behind his back. Martin resisted when Lieutenant Sliger

tried to handcuff him. Ultimately, Lieutenant Sliger placed Martin in handcuffs after

Martin tried to spin away from Lieutenant Sliger and Lieutenant Sliger tackled

Martin and placed him in handcuffs while holding Martin on the ground. Lieutenant

Sliger suffered several scratches to his hands in that struggle, which according to

Lieutenant Sliger, was needed to arrest Martin that day.

      Martin did not testify in his trial. The evidence also did not include a video

recording of the arrest since Lieutenant Sliger’s police vehicle was not equipped

with a camera. Even so, the jury found Martin guilty of resisting arrest, relying on




                                         3
Lieutenant Sliger’s account of what occurred that day.5 On appeal, Martin argues his

refusal to cooperate with a police officer’s instructions was not an act of force

sufficient to constitute resisting arrest. He concludes the Legislature could not have

intended to prevent individuals like him from using passive resistance to prevent an

officer from arresting someone given the fact the Legislature, in the resisting arrest

statute, required the State to prove the defendant, beyond reasonable doubt, resisted

arrest with “force.”6

                                      Analysis

      We review sufficiency arguments in criminal appeals under the well-

established evidentiary standards in Jackson, meaning we review jury verdicts in the

light that favors the verdict to determine whether the jury, acting rationally, could

have found the defendant guilty of the crime with which he was charged and tried.7

In our review, we defer to the jury’s responsibility “‘to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts.’”8 In our role as a reviewing court, we determine “whether the



      5The trial courtdecided that martin should serve a 180-day sentence, probated
for one year, and pay a $500 fine. Id. §§ 12.21, 38.03(c).
      6Id. § 38.03(a)
      7Jackson, 443 U.S. at 319; Couthren v. State, 571 S.W.3d 786, 789 (Tex.

Crim. App. 2019).
      8Balderas v. State, 517 S.W.3d 756, 766 (Tex. Crim. App. 2016) (quoting

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)).
                                          4
necessary inferences made by the trier of fact are reasonable, based upon the

cumulative force of all of the evidence.”9

      A person commits the offense of resisting arrest “if he intentionally prevents

or obstructs a person [who] he knows is a peace officer…from effecting [his]

arrest…by using force against the peace officer[.]” 10 In his appeal, Martin does not

argue the evidence does not show he did not know that Lieutenant Sliger was not a

peace officer because he was in an unmarked car. Rather, Martin argues the evidence

is insufficient to show he obstructed his arrest by “using force against” the

Lieutenant.

      A person acts with intent “when it is his conscious objective or desire to

engage in the conduct or cause the result.”11 Juries may infer intent from

circumstantial evidence, such as the accused’s acts, words, and conduct. 12 The

phrase “using force against the peace officer” means “violence or physical

aggression, or an imminent threat thereof, in the direction of and/or into contact with,

or in opposition or hostility to, a peace officer or another.” 13 And evidence that a


      9Adames    v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011); see also
Merritt v. State, 368 S.W.3d 516, 526 (Tex. Crim. App. 2012).
      10Tex. Penal Code Ann. § 38.03(a).
      11Id. § 6.03(a)
      12Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004).
      13Finley v. State, 484 S.W.3d 926, 928 (Tex. Crim. App. 2016) (quoting Tex.

Penal Code § 38.03(a) and Dobbs v. State, 434 S.W.3d 166, 171 (Tex. Crim. App.
2014)).
                                        5
person used force to shake off an officer’s detaining grip (whether by pushing or

pulling) may be enough to sustain a conviction for resisting arrest.14

         In addressing whether passive resistance counts as “force,” we do not write

on a clean slate. 15 In Finley, the Court of Criminal Appeals explained that evidence

showing the defendant’s act of pulling his arm away from the officer to prevent the

officer from putting the defendant in handcuffs was evidence that supported the

defendant’s conviction for resisting arrest was “force” sufficient to constitute the

force needed to violate section 38.03(a) of the Texas Penal Code. 16 As an

intermediate court, we are required to follow the construction of the statute the Court

of Criminal Appeals used in Finley. 17

         The record shows Martin repeatedly used force in refusing to cooperate with

Lieutenant Sliger’s demands. For instance, the jury heard Lieutenant Sliger testify

that after cuffing Martin’s left hand, Martin spun to his left, breaking his right hand

free which had been in the grasp of Lieutenant Sliger’s right hand. The jury also

heard Lieutenant Sliger testify that he cuffed Martin’s hands only after he pinned



         14Clement     v. State, 248 S.W.3d 791, 797 (Tex. App.—Fort Worth 2008, no
pet.).
         15Finley,   484 S.W.3d at 929.
         16Id.

                Co. v. Khan, 522 U.S. 3 (1997); State v. DeLay, 208 S.W.3d 603,
         17State Oil

607 (Tex. App.—Austin 2006) aff’d sub nom, State v. Colyandro, 233 S.W.3d 870,
871 (Tex. Crim. App. 2007).
                                      6
Martin to the ground, using his “strength” to pull Martin’s arms from beneath his

body. We conclude the evidence allowed the jury to reasonably conclude that Martin

used “force” to resist his arrest, and that by doing so, he violated section 38.03(a) of

the Texas Penal Code.

      It thus follows that under the Jackson standard, the jury could rationally find

Martin guilty of resisting arrest. 18

      AFFIRMED.

                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice


Submitted on October 25, 2021
Opinion Delivered February 23, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      18Jackson, 443 U.S. at   319; Couthren, 571 S.W.3d at 789.

                                           7